Title: To Thomas Jefferson from Joseph Priestley, 10 April 1801
From: Priestley, Joseph
To: Jefferson, Thomas



Dear Sir
Philadelphia Apl 10. 1801.

Your kind letter, which, considering the numerous engagements incident to your situation, I had no right to expect, was highly gratifying to me, and I take the first opportunity of acknowledging it. For tho I believe I am completely recovered from my late illness, I am advised to write as little as possible. Your invitation to pay you a visit is flattering to me in the highest degree, and I shall not wholly despair of some time or other availing myself of it, but for the present I must take the nearest way home.
Your resentment of the treatment I have met with in this country is truly generous, but I must have been but little impressed with the principles of the religion you so justly commend, if they had not enabled me to bear much more than I have yet suffered. Do not suppose that, after the much worse treatment to which I was for many years exposed in England (of which the pamphlet I take the liberty to inclose will give you some idea) I was much affected by this. My Letters to the Inhabitants of Northumberland were not occasioned by any such thing, tho it served me as a pretence for writing them, but the threatnings of Mr Pickering, whose purpose to send me out of the country Mr Adams (as I conclude from a circuitous attempt that he made to prevent it) would not, in the circumstances in which he then was, have been able directly to oppose. My publication was of service to me in that and other respects, and I hope, in some measure to the common cause. But had it not been for the extreme absurdity and violence of the late administration, I do not know how far these measures might have been carried. Much, however, must be ascribed to the successes of the French and something also, perhaps, to the seasonable death of Genl Washington. I rejoice more than I can express in the glorious reverse that has taken place, and which has secured your election. This I flatter myself will be the permanent establishment of truly republican principles in this country, and also contribute to the same desirable event in more distant ones.
I beg you would not trouble yourself with any answer to this. The knowledge of your good opinion and good wishes is quite sufficient for me. I feel for the difficulties of your situation, but your spirit and prudence will carry you thro them, tho not without paying the tax which the wise laws of nature have imposed upon predominance and celebrity of every kind, a tax which, for want of true greatness of mind, neither of your predecessors, if I estimate their characters aright, paid without much reluctance.
With every good wish, I am, Dear Sir, yours sincerely

J Priestley



P.S. As I trust that Politics will not make you forget what is due to science, I shall send you a copy of some articles that are just printed for the Transactions of the Philosophical society in this place. No 5 p 36 is the most deserving of your notice I should have sent you my Defence of Phlogistin, but that I presume you have seen it.

